DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 10 recites “a second flow passage” it is unclear if this is an additional second flow passage than recited in line 8 or the same. For the purpose of examination, the limitation is determined to be the same second flow passage as previously recited. Claims 5-6 are rejected based on claim dependency on claim 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten et al (US 2018/0132990) in view of Sauer et al (US 6,139,319) and Kamen (US 6,155,824).
Regarding claim 1, Baeten discloses an oral cavity washing device (par 5 discloses the use of the device of the invention being used in a periodontal cleaning procedure) comprising: 
a nozzle (fluid path and tip 520, which is disclosed as a traditional needle tip in par 32); 
a first flow passage (evacuation line 533) and a second flow passage (internal fluid line 32, or as disclosed in figure 7 as 532); and
a pump (two pump system 538) that supplies a liquid to the nozzle (par 32 discloses that irrigation is performed by using the fluid path in the tip), wherein the nozzle comprises:
a nozzle flow passage (par 32 discloses the fluid path of the tip 520); and

the first flow passage has a first valve that causes the first flow passage to be opened only when the pump sucks the liquid, and the second flow passage has a second valve that causes the second flow passage to be opened only when the pump discharges the liquid (par 32 discloses the use of valves to control the flow direction in each type of use, enabling the irrigation pathway which may be accomplished one at a time of either irrigation or evacuation, which would require both of the flow passages to have a valve),
the first flow passage (533) and the second flow passage (532) are in parallel to each other (see figure 7) and disposed between the nozzle and the pump (see figure 7, where the upper portion of the passages 533/532 being located between the tip 520 and pump 538), such that the opening of the first flow passage allows the pump to suck the liquid from the nozzle, and the opening of the second flow passage allows the pump to discharge the liquid from the nozzle (see par 32 which discloses the irrigation and evacuation using the tip 520 and figure 8A which shows the flow between the tip 520).
Baeten fails to disclose a reduced part in a middle of the nozzle flow passage, the reduced part being smaller in cross-sectional area than a rest part of the nozzle flow passage and only one pump being included in the oral cavity washing device.
Sauer teaches a nozzle flow passage (feed line 4) with a reduced part (constriction 6) in a middle of the nozzle flow passage (4), wherein the reduced part (6) being smaller in cross-sectional area than a rest part of the nozzle flow passage (see figure 1) for the purpose of producing microfine gas bubbles that enable oxygen to be passed into the sub-crestal pockets and a more successful treatment and cure of inflammation of the gums (col 2, lines 29- 50).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baeten to have the reduced part in a middle of the nozzle flow passage, the reduced part being smaller in cross-sectional area than a rest part of the nozzle flow passage for the purpose of producing microfine gas bubbles that enable oxygen to be passed into the sub-crestal pockets and a more successful treatment and cure of inflammation of the gums.
Additionally, Kamen teaches an oral washing device (apparatus to clean teeth, seen in figures 1A-E) with a singular pump (pump 30) that supplies a liquid to a nozzle and sucks liquid from the nozzle (the nozzle being opening 14, and the flow of liquid seen in figures 4a and 5a and disclosed in the operation of the apparatus in col 3, lines 30-42 and col 1, lines 62-65).
As both Kamen and Baeten disclose pumps which  supplies a liquid to a nozzle and sucks liquid from the nozzle (see Kamen col 3, lines 30-42 and Baeten par 32) it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the two pump system of Baeten with singular pump system of Kamen, to achieve the predictable results of  operating the oral washing device with a suction and dispersing of liquid. See MPEP 2143. 
Regarding claim 2, Beaten/Sauer/Kamen disclose the claimed invention as set forth above in claim 1. Kamen further teaches a first valve and a second valve (valve assembly 1000 as seen in figures 10 and 11c) which are check valves (in view of col 6, lines 36-44 which discloses the valve are a one way valve which is a type of check valve which is known in the art) that allow the liquid to flow in opposite directions (see figures 10 and 11c and col 6, lines 36-44 which discloses the valves directing the flow of liquid in two separate direction).

As both Baeten and Kamen disclose cleaning apparatuses which use valves to direct the flow of fluid in a plurality of directions (Baeten par 32 and Kamen col 6, lines 36-44, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the non-specific first and second valve of Baeten with the first and second valves which are check valves of Kamen to achieve the predictable results of allowing the fluid of suction and irrigation to flow reliably in the desired direction.
Regarding claim 3, Baeten further teaches the first flow passage, the first valve, the second flow passage, and the second valve are combined into a module (see figure 7, where a module has no implied structure but rather is interpreted as a collection of components in a finite area as seen in figure 7 and disclosed in par 32).
Allowable Subject Matter
Claim 7 allowed.
Claims 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772